                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

Brian Imholte on behalf of himself and all
others similiary situated,

                     Plaintiff,               CASE NO 19-cv-01627-DWF-DTS

              v.
                                                 DEFENDANT LAWGIX LAWYERS,
                                                LLC’S MEMORANDUM IN RESPONSE
U.S. Bank, National Association, Lawgix
                                                   TO DEFENDANT U.S. BANK’S
Lawyers, LLC, Lawgix, Inc., and Michael           PARTIAL MOTION TO DISMISS
D. Johnson, Esq., individually,

                     Defendants.



       Defendant U.S. Bank, National Association (“U.S. Bank”) filed a Motion pursuant

to Federal Rule of Civil Procedure 12(b)(6), seeking dismissal of Count II, among others,

of Plaintiff Brian Imholte’s Complaint for failure to state a claim upon which relief can

be granted. Defendant Lawgix Lawyers, LLC (“Lawgix Lawyers”) submits this separate

response memorandum to address the effect that the granting of U.S. Bank’s motion

should have on the identical claim asserted against Lawgix Lawyers. The allegations in

the Complaint related to Count II are identical as to both U.S. Bank and Lawgix Lawyers,

as is the legal analysis set forth by U.S. Bank. Accordingly, if the Court dismisses Count

II of the Complaint as to U.S. Bank, Lawgix Lawyers submits this Memorandum to

respectfully request that the Court similarly dismiss Count II against Lawgix Lawyers.
                                    BACKGROUND

I.     The pertinent factual allegations apply to both defendants.

       Plaintiff alleges that he and his ex-wife obtained a loan from U.S. Bank, which

was assigned an account number ending in 5124. ECF. No. 1 at ¶ 11; ECF No. 12 at p. 1.

Plaintiff and his ex-wife eventually defaulted on the loan. ECF. No. 1 ¶ 13; ECF. No. 12

at p. 1. U.S. Bank brought a lawsuit in Ramsey County District Court against Plaintiff

and his ex-wife for the debt. ECF. No. 1 ¶ 14; ECF. No. 12 at p. 1. The action against

Plaintiff was assigned case file number 62-cv-11-9259 (the “First Lawsuit”). ECF. No. 1

¶ 14, Ex. 1; ECF. No. 12 at p. 1. U.S. Bank obtained a judgment against Plaintiff in the

First Lawsuit. ECF. No. 1 ¶ 15; ECF. No. 12 at p. 2. U.S. Bank later filed a Satisfaction

of Judgment in the First Lawsuit. ECF. No. 1 ¶ 16, Ex. 1; ECF. No. 12 at p. 2.

       About five years after the Satisfaction of Judgment was filed in the First Lawsuit,

Plaintiff alleges that Lawgix Lawyers served Plaintiff with a summons and complaint in a

new lawsuit filed by U.S. Bank against Plaintiff regarding the debt owed on account

number ending in 5124 (the “Second Lawsuit”). ECF. No. 1 ¶ 18; ECF. No. 12 at p. 2.

Plaintiff alleges that he confirmed with the Ramsey County District Court that the First

Lawsuit had been dismissed, and that he also confirmed with U.S. Bank that he had

satisfied the judgment and that the debt had already been resolved. ECF. No. 1 at ¶¶ 19-

20; ECF. No. 12 at p. 2. Plaintiff further alleges that Lawgix Lawyers, in connection with

its representation of U.S. Bank, continued to attempt to collect on the debt that was

previously settled and paid. ECF. No. 1 at ¶ 21.




                                             2
II.    Plaintiff’s allegations in Count II are identical as to both defendants.

       As related to Plaintiff’s Invasion of Privacy Claim (Count II) in its Complaint,

Plaintiff makes the following allegations against both U.S. Bank and Lawgix Lawyers:

              Defendants intentionally intruded upon Plaintiff’s solitude,
              seclusion, and private concerns and affairs when, despite
              having previously received payment in full Defendants’
              continued to harass Plaintiff.

              Defendants’ intrusion was substantial, highly offensive to
              Plaintiff, and would be highly offensive and objectionable to
              any reasonable person in Plaintiff’s position.

              Plaintiff had a legitimate expectation of privacy in his
              solitude, seclusion, and private concerns and affairs.

              As a result of Defendants’ intrusion, Plaintiff has suffered
              actual damages in the form of sleeplessness, mental anguish,
              and emotional distress, and is entitled to an award of actual
              damages in an amount to be determined at trial.

ECF. No. 1 at ¶¶ 65-68 (emphasis added).

                                       ARGUMENT

       If the Court grants U.S. Bank’s partial motion to dismiss as to Count II, the Court

should similarly dismiss Count II against Lawgix Lawyers. “The law of the case doctrine

prevents the relitigation of a settled issue in a case and requires courts to adhere to

decisions made in earlier proceedings in order to ensure uniformity of decisions, protect

the expectations of the parties, and promote judicial economy.” United States v. Bartsh,

69 F.3d 864, 866 (8th Cir. 1995) (citing Bethea v. Levi Strauss & Co., 916 F.2d 453, 456-

57 (8th Cir. 1990)). Here, the factual allegations, legal standard, legal issue, and legal

analysis that the Court will apply, as related to Count II, are identical as applied to both

U.S. Bank and Lawgix Lawyers. Compare ECF. No. 1, and ECF. No. 20, with ECF. No.


                                              3
12, and ECF. No. 21, and ECF. No 23. Thus, if the Court were to grant U.S. Bank’s

motion and reserve judgment on the issue as to Lawgix Lawyers, the parties would be

forced to file separate briefing that would rehash precisely the same issues of fact and law

as are before the Court now (i.e., re-litigate a settled issue). Based on establish precedent

and logical principles underlying U.S. Bank’s motion, the Court and the parties need not

take those additional steps. See Myers v. Raynor (In re Raynor), 617 F.3d 1065, 1068

(8th Cir. 2010) (stating that the law of the case doctrine “is a policy of deference under

which a court should not reopen issues decided in earlier stages of the same litigation”)

(citation and internal quotation omitted). Accordingly, under the law of the case doctrine

and in the interests of judicial economy, Count II of Plaintiff’s Complaint should be

decided at the same time for both defendants.

                                      CONCLUSION

       For the foregoing reasons, Defendant Lawgix Lawyers respectfully requests that

the Court dismiss Count II of the Complaint against Lawgix Lawyers in tandem with

granting Defendant U.S. Bank’s Partial Motion to Dismiss as to the same count against

U.S. Bank.




                                              4
Respectfully submitted,

Dated: November 27, 2019   BALLARD SPAHR LLP


                           By: /s/ Karla M. Vehrs
                               Karla M. Vehrs (0387086)
                               vehrsk@ballardspahr.com
                               Rene T. McNulty (0399333)
                               mcnultyr@ballardspahr.com
                           80 South Eighth Street
                           2000 IDS Center
                           Minneapolis, MN 55402-2119
                           Telephone: (612) 371-3211

                           Attorneys for Defendant Lawgix Lawyers,
                           LLC




                              5
